Citation Nr: 0317619	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for postoperative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt lake City, Utah.  In June 2002, 
the veteran requested a Travel Board hearing.  He canceled 
that request by written communication with the RO in 
September 2002.  

The RO improperly characterized the issue on appeal as 
whether new and material evidence has been received to reopen 
a claim of service connection for degenerative disc disease, 
status post laminectomy and fusion.  The veteran's notice of 
disagreement received in April 2002 was a timely notice of 
disagreement with the October 2001 RO decision which denied 
the veteran's original claim.  


REMAND

At the outset, the Board notes that in a decision on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The service medical records include an April 1968 pre-
induction report of medical history, wherein the veteran 
reported that he experienced recurrent back pain prior to his 
entrance on active duty.  The evidence indicates that the 
back injuries he sustained prior to service were due, at 
least in part, to a motor vehicle accident, a fall from a 
horse, and a physical altercation.  The April 1968 pre-
induction report of examination noted that the veteran had 
back injuries prior to service.  The veteran contends that 
because his back injuries prior to service did not preclude 
his induction into service, those injuries should not be 
characterized as "preexisting" injuries.  In the 
alternative, he contends that if the injuries are 
characterized as "preexisting" service, they worsened 
during service as a result of numerous parachute jumps.  A 
May 1969 service medical record indicates that the veteran 
complained of back stiffness and soreness.  A clinical 
examination was normal.  An undated radiological report in 
service indicates that the veteran landed on his back while 
"jumping," and experienced low back pain with radiation.  
X-rays of the lumbar spine showed no significant abnormality.  
The September 1970 report of examination on his separation 
from service is negative for any musculoskeletal disorder, 
including a back condition.  

Postservice medical evidence indicates that the veteran 
sustained a work-related back injury in October 1979.  In 
January 1981 he underwent a hemilaminectomy and discectomy, 
L4-L5, and spinal fusion, H-graft, L4-S1.  He sustained 
additional back trauma in a February 2001 motor vehicle 
accident.  Of record is a June 2001 letter from a 
chiropractor who had followed the veteran since March 2001 
for the effects of the motor vehicle accident.  The 
chiropractor noted the veteran's military service, and stated 
that "[p]aratroopers, over the course of their jumps, suffer 
significant trauma to the lumbar spine.  I feel that his 
certainly has contributed to where [the veteran] is now."  
The chiropractor further opined that "[i]t is my medical 
opinion that [the veteran's] service in the military 
contributed to the current status of his spine."  

On VA examination in June 2001, the examiner assessed 
numerous conditions relating to the veteran's low back.  
However, the examiner did not provide an opinion on whether 
there was any causal relationship between the veteran's 
current low back disorder and his service, nor was such a 
medical opinion requested.  Additional postservice medical 
evidence is likewise negative for such an etiological 
opinion.  Furthermore, the June 2001 examiner's assessment 
included a notation that the veteran had a "[l]ow back 
problem, to be evaluated by an orthopedic consultant."  
There is no indication that a report of the orthopedic 
consultation to which the examiner referred was associated 
with the claims folder.  

The Board notes that in a claim for disability compensation, 
the duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the postservice medical evidence 
indicates that there is a significant lumbosacral disorder 
that may represent a permanent worsening of any preexisting 
disability.  Although a chiropractor opined that there is a 
relationship between a current low back disorder and the 
veteran's service, there is no indication that the 
chiropractor had the veteran's claims folder for review in 
conjunction with rendering that opinion.  On VA examination 
in June 2001, an opinion regarding a nexus between the 
veteran's low back disorder and service was neither requested 
nor proffered.  Thus, the evidence suggests that a VA 
examination is warranted to assure a full and fair 
adjudication of the issue at hand.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
low back disorder from September 2001 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for any low back disorder which 
are not already associated with the 
claims file.  Specifically, the RO should 
obtain the record of the orthopedic 
consultation referred to in the June 2001 
VA examination report.  If said record 
does not exist or cannot be obtained, a 
notation to that effect should be 
included in the claims file.  

2.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
to determine whether he has degenerative 
disc disease of the lumbosacral spine 
that is, as likely as not, related to 
service.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on review of the record, including 
service medical records (and including 
evidence of an intercurrent low back 
injury in October 1979 and February 2001) 
and an examination of the veteran, the 
examiner should provide a diagnosis for 
any current low back disability the 
veteran has and opine whether it is at 
least as likely as not that such 
disability was incurred in or aggravated 
(worsened in severity beyond any natural 
progression) during service.  The 
examiner should specifically comment on 
the veteran's allegation that numerous 
parachute jumps in service aggravated any 
pre-existing spine disability.  The 
examiner must explain the rationale for 
any opinion given.  

3.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review of the claim.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



